DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 04/02/2021 is acknowledged.
Claims 13-22, 27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12, 23-26 recite the limitation "A system according to claim…, wherein…" in claims 2-12, 23-26. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing “A system” to “The system”. Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (Pub. No. US 2005/0283566) in view of Durham et al (Pub. No. US 2018/0091308).

As per claim 1, Callaghan discloses a self-correcting memory system comprising: an integrated circuit including: memory and memory content authentication functionality, which is operative to compare content to be authenticated to a standard and to output “authentic” if the content to be authenticated equals the standard and “non-authentic” otherwise (…the RAM device contains a memory array and an embedded self-testing RAM interface…the RAM interface authenticates stored data to ensure that it has not been tampered with or corrupted from the time it was stored to the time it is desired to be read…prior to storage of the data to a particular address, a hash function can be executed thereon to produce a hash digest, which can be stored in the data map associated with a particular unit of data…when the unit of data is to be read, the hash function can be again applied to the data to produce a second hash digest. If the two digest are different the data has been corrupted and an error is generated…authentication tests whether the stored data has been tampered with since its storage by comparing it with information describing the data when it was stored…see par. 11, 18, 74); and error correction functionality which is operative to apply at least one possible correction to at least one erroneous word entity in said memory, yielding a possibly correct word entity, call said authentication for application to the possibly correct word entity, and if the authentication’s output is “authentic”, to replace said erroneous word entity in said memory, with said possibly correct word entity (…error correction techniques (Hamming code) can be utilized to correct corrupted data…a memory array can contain additional bits of memory for error detection/correction (e.g. parity bits, hamming code bits, see par. 20, 45). Callaghan does not explicitly disclose thereby to yield error correction at a level of confidence derived from the level of confidence associated with the authentication. However Durham discloses thereby to yield error correction at a level of confidence derived from the level of confidence associated with the authentication (…the MAC manager uses the ICV which is equal to ENCRPYTrK to rekey MAC values…the MAC manager can store an encrypted first block correction value based on data stored in system memory in response to a write operation to the system memory…the MAC manager can also detect a read operation corresponding to the data stored in system memory and calculate a second block correction value based on the data stored in system memory…see par. 82-87, 89). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Durham in Callaghan for including the above limitations because one ordinary skill in the art would recognize it would further enhance managing encrypted data stored in memory…preventing reconstruction of data stored in memory to produce a correct ECC code and provide for memory protection against random errors and failures…see par. 20-21. 



As per claim 2, the combination Callaghan and Durham discloses wherein said authentication functionality is operative to perform cryptographically strong authentication (Durham: see par. 18). The motivation for claim 2 is the same motivation as in claim 1 above.


As per claim 3, the combination Callaghan and Durham discloses wherein said authentication functionality is also operative to perform word-authentication (Durham: see par. 18). The motivation for claim 3 is the same motivation as in claim 2 above.


As per claim 4, the combination Callaghan and Durham discloses wherein said Error correction functionality is configured for: applying at least one possible correction to at least one erroneous word in said memory, yielding a possibly correct word, calling said word-authentication for application to the possibly correct word, if the word-authentication’s output is “authentic”, subsequently calling said strong authentication for application to an entire memory image/chunk including the possibly correct word, and if the strong-authentication’s output is “authentic”, to replace said erroneous word in said memory, with said possibly correct word, thereby to yield error correction at a level of confidence derived from the level of confidence associated with the strong authentication and/or word-authentication (Durham: see par. 57-60). The motivation for claim 4 is the same motivation as in claim 3 above.


As per claim 5, the combination Callaghan and Durham discloses wherein said erroneous word is detected by word-authentication applied to at least one word in said memory and wherein any word which yields a “non-authentic” output is considered erroneous and any word which yields an “authentic” output is considered non-erroneous (Durham: see par. 57-60). The motivation for claim 4 is the same motivation as in claim 1 above.


As per claim 6, the combination Callaghan and Durham discloses wherein said correction comprises a flip of at least one bit in the erroneous word entity from 0 to 1 or from 1 to 0 (Callaghan: see par. 4).


As per claim 7, the combination Callaghan and Durham discloses wherein possible corrections are applied to plural erroneous words yielding plural possibly correct words, and wherein said strong authentication is called once for application to a revised memory image/chunk in which all of said plural erroneous words are replaced with said possibly correct words respectively, rather than calling said strong authentication plural times for application to memory images/chunks respectively including said plural possibly correct words respectively, thereby to save memory and/or correction time (Callaghan: see par. 67-68).


As per claim 8, the combination Callaghan and Durham discloses wherein at least first and second possible corrections are applied to at least one erroneous word and wherein any bit in the erroneous word which is flipped in the first correction is unflipped before the second possible correction is applied to said erroneous word, thereby to undo the first possible correction of the erroneous word before applying the second possible correction to the same erroneous word (Durham: see par. 37-38). The motivation for claim 8 is the same motivation as in claim 1 above.


As per claim 9, the combination Callaghan and Durham discloses wherein all possible corrections are applied to at least one erroneous word (Durham: see par. 28-29). The motivation for claim 9 is the same motivation as in claim 8 above.


As per claim 10, the combination Callaghan and Durham discloses wherein said erroneous word to which all possible corrections are applied comprises an erroneous word for which none of the possible corrections tried results in correct word authentication, until the last possible correction is tried, in which case the erroneous word is regarded as uncorrectable (Durham: see par. 49-50). The motivation for claim 10 is the same motivation as in claim 9 above.


As per claim 11, the combination Callaghan and Durham discloses wherein at least one heuristic is employed to determine a subset of possible corrections including less than all possible corrections and wherein only possible corrections in the subset are applied to at least one erroneous word, even if none of the possible corrections in the subset results in correct word authentication (Durham: see par. 57-58). The motivation for claim 11 is the same motivation as in claim 8.


As per claim 12, the combination Callaghan and Durham discloses wherein said authentication functionality, operative to compare content to be authenticated to a standard, is operative to apply strong auth to said content to be authenticated which is stored at a given memory location, at a time t2, thereby to yield a “computed” auth value, and to compare said computed auth value to a stored result, aka expected auth value, generated by applying strong auth to content of said memory, at said given memory location, at a previous time tl earlier than t2 at which time the authenticity of memory contents is known to be correct (Durham: see par. 63-65). The motivation for claim 12 is the same motivation as in claim 1 above.


As per claim 23, the combination Callaghan and Durham discloses wherein said error correction functionality is operative to apply at least one possible correction to at least one erroneous word in said memory, yielding a possibly correct word, to call said authentication for application to the possibly correct word, and if the authentication’s output is “authentic”, to replace said erroneous word in said memory, with said possibly correct word (Durham: see par. 37-38). The motivation for claim 23 is the same motivation as in claim 1 above.


As per claim 24, the combination Callaghan and Durham discloses wherein said error correction functionality is operative to apply at least one possible correction to at least one erroneous word entity’s word auth, yielding a possibly correct word entity, to call said authentication for application to the possibly correct word entity, and if the authentication’s output is “authentic”, to replace said erroneous word auth in said memory, with said possibly correct word auth (Durham: see par. 57-60). The motivation for claim 24 is the same motivation as in claim 1 above.


As per claim 25, the combination Callaghan and Durham discloses wherein said previous time tl is a time at which a firmware update of said memory occurred (Durham: see par. 83). The motivation for claim 25 is the same motivation as in claim 12 above.


As per claim 26, the combination Callaghan and Durham discloses wherein at least one heuristic is employed to order the possible corrections such that possible correction s ordered earlier would have greater a priori chances to be correct than possible correction s ordered later, thereby to shorten expected overall correction time (Durham: see par. 57-58). The motivation for claim 26 is the same motivation as in claim 1.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.


Merchan et al (Pub. No. US 2016/0050067); “System and Method For Shared Key Agreement Over Untrusted Communication Channels”;
-Teaches a plurality of error correction words corresponding to the plurality random words using a predetermined encoding process…see par. 19-20.


Gaborit (Pat. No. US 8817972); “Method of Authentication Using A Decoding of An Error Correcting Code on the Base of A Public Matrix”; 
-Teaches  the cryptographic method of authentication using a decoding of an error-correcting code on the basis of a public matrix…see col.3 line 65-col.4 lie 3.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436